DETAILED ACTION
Applicant's submission filed on December 7, 2021 has been entered.  Claims 10, 12-19, 22-24, and 26-35 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 10, the 3rd to the last line, it appears that the term “from” should be changed to “form.”
Regarding Claim 28, the 2nd to the last line, it appears that the language “in a” should be changed to “in the.”
Regarding Claim 34, the last line, it appears that the language “in a” should be changed to “in the.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen et al. (U.S. Pat. Pub. No. 2003/0201983, hereinafter “Jokinen”).
Specifically, regarding Claim 24, Jokinen discloses an actuator assembly molded from a single piece of elastomeric material (¶ [0008]), the actuator assembly comprising: a first actuator (a first one of 313 of FIGS. 3b and 3c, hereinafter “313A”) including a first 

    PNG
    media_image1.png
    578
    932
    media_image1.png
    Greyscale

and a first button interface (a first one of 315; FIGS. 3a, 3c) extending from an opposite side of the first reduced diameter circular plate interface (313RD) from the first actuator head (FIGS. 2, 3b, 3c), a second actuator  (a second one of 313 of FIGS. 3b and 3c, hereinafter “313B”) including a second head (a second one of 313 of FIGS. 3b and 3c, hereinafter “313B”), a second reduced diameter circular plate interface (a second one of 313RD), and a second button interface (a second one of 315; FIGS. 3a, 3c)  extending from an opposite side of the second reduced diameter circular plate interface from the second actuator head (FIGS. 2, 3b, 3c), and an actuator frame  (320) adapted to position the first actuator relative to the second actuator, the actuator frame including a width, a length, and a thickness, where the width and length form an exterior surface and an interior surface separated by the thickness (FIG. 3b), wherein the first head is coupled to the exterior surface via the first reduced diameter circular plate interface and the second head extends from the exterior surface via the second reduced diameter circular plate interface (320), and wherein the single piece of elastomeric material, via the first reduced 
Although Jokinen does not disclose the claimed circular head, it would have been obvious to utilize round circular heads (e.g., as shown in prior art FIG. 1 of Jokinen) to provide a smooth head surface since Applicant has presented no explanation that this particular configuration of the actuator head is significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of simplified actuator head location determination, distinction, and actuation.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (C.C.P.A. 1976).
Furthermore, although Jokinen does not disclose the claimed footwear assembly, it would have been obvious to utilize the claimed elastomeric actuator assembly in footwear to prevent foreign materials from interfering with device actuation since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex. parte Masham, 2 U.S.P.Q. 2d 1647 (1987).
Regarding Claims 26 and 27, Jokinen discloses substantially all of the limitations of the present invention, but does not disclose the claimed material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a translucent and water proof material, and a silicon-based material to prevent liquid damage while providing tactile feedback to a device user since it has been held to be within the general ordinary skill of a worker in the art to select a known material In re Leshin, 125 U.S.P.Q. 416.
Regarding Claims 28, Jokinen discloses that the first button interface (315) and the second button interface (second one 315) are each configured to engage with a respective button of a plurality of buttons (FIGS. 3A, 3B).  Although Jokinen does not disclose the claimed lacing engine, the actuator assembly and the lacing engine installed in footwear assembly, it would have been obvious to utilize the claimed assembly in footwear to alter a footwear lacing positioning since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex. parte Masham, 2 U.S.P.Q. 2d 1647 (1987).
Regarding Claims 29, Jokinen discloses a first button interface (613) and the second button interface (a second one of 613) are adapted to conduct light emitted from LEDs adjacent or integrated into the plurality of buttons on the lacing engine (FIG. 6A, ¶ [0049]). 
Regarding Claims 30, Jokinen discloses that the first button interface (315) and the second button interface each extend from a central portion of the backside of the first reduced diameter circular plate interface (320) and the second reduced diameter circular plate interface (320) respectively (FIG. 3c).
Regarding Claims 31, Jokinen discloses that the first actuator includes a first actuation cavity surrounding the first button interface (315) and forming a first aperture in the interior surface of the actuator frame (FIG. 3c).
Regarding Claims 32, Jokinen discloses that the first actuation cavity provides clearance for actuation of the first actuator (FIG. 3c).
Regarding Claims 33, Jokinen discloses that the first button interface includes a cylindrical shaft centered within and extending from the central portion of the backside of the first reduced diameter circular plate interface (320) to engage a respective button (381; FIG. 3c).  Although Jokinen does not disclose the claimed lacing engine, it would have been obvious to utilize the claimed assembly in footwear to alter a footwear lacing positioning since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex. parte Masham, 2 U.S.P.Q. 2d 1647 (1987).
Allowable Subject Matter
Claim 10 is objected to, as discussed above.  However, the prior art fails to teach, disclose, or suggest, either alone or in combination, an actuator assembly to control a lacing engine within an automated footwear platform, the actuator assembly comprising a plurality of actuators formed as an integral portion of an actuator frame, each actuator of the plurality of actuators including an actuator head and a button interface, wherein the head is circular and couples to the interface via an actuator plate interface, wherein the actuator interface [interfaces] with a circular aperture in a mid-sole plate within the platform, and wherein the frame and the plurality of actuators form a single molded elastomeric structure configured to create a weather-proof seal between the actuator plate interface and the mid-sole plate, as recited in Claim 10.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday - Thursday 10:00AM - 8:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833